FILED
                     UNITED STATES COURT OF APPEALS                           FEB 13 2013

                                                                          MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                          U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                         No. 12-50467

              Plaintiff - Appellee,               D.C. No. 2:12-cr-00633-R
                                                  Central District of California,
  v.                                              Los Angeles

CLAUDE DILES,
                                                  ORDER
              Defendant - Appellant.



Before:      FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       The parties have filed a joint motion for vacatur and remand for

resentencing. Because the record supports the parties’ contention that the district

court failed to explain the sentence imposed, we grant the parties’ motion and

remand for further proceedings. Upon remand, the court shall consider the parties’

sentencing arguments and explain the sentence in light of those arguments and the

18 U.S.C. § 3553(a) sentencing factors.

       To preserve the appearance of justice, we assign this case to a different judge

upon remand. We instruct the Clerk of the District Court for the Central District of

California to reassign this case to a different district court judge upon remand.

       VACATED and REMANDED.